department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division date number release date legend org organization name fnd org address certified mail dear xxx date address address fdn-1 fdn-2 fdn-3 taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 19xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your founders fdn-1 and fdn-2 trustee fdn-3 their family and related business entities as required for continued recognition of exemption pursuant to sec_1 c - d ii your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 19xx you are required to file income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the tax_year ended december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations publication enclosure tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service capital av ste stop 4710oma omaha ne date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org december 20xkx december 20xx december 20xx ein ein _ org organization name city city directors ra-5 ra-6 ra-7 fdn-1 fdn-2 fdn-3 bm-1 bm-2 brp 2h xx date org-1 org state state 4th founders dir-1 dir-2 bm oo ra-1 ra-2 ra-3 ra- 6g ra co-1 thru co-22 thru companies issue whether the sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes facts org the organization was created with a declaration of trust the declaration by fdn-1 and fdn-2 each being a founder and fdn-1 trustee on may 19xx the declaration provides that the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration provides that the founders renounce any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate and that the founders renounce any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate the declaration further requires that each year the trustee shall distribute of the net_income of the trust to the co-1 the named primary charity in addition to this distribution each year the trustee shall distribute a total of of the net_income to one or more organizations listed on schedule a if the organization’s board_of directors the board has not directed the trustee as to which organizations should receive grants within days prior to april of the year after the income is earned the trustee shall determine the grant recipients there are organizations listed on schedule a and some of them state and affiliated organizations such as co-7 and affiliated organizations the declaration provides that the board shall be the governing body of the trust and that the members of the board shall be determined as follows - - one board member shall be appointed by the co-1 or its designated agent two board members shall be from the class consisting of fdn-1 fdn-2 and fdn-3 and the descendants of fdn-3 the other members of the board shall be appointed by a majority vote of the board the initial board members under this category shall be bm-1 and bm-2 - on june 19xx the declaration was amended to add the following organizations to schedule a co-2 co-3 co-4 and co-5 moreover on december 20xx the declaration was again amended to change the name of the organization from org-1 to org form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20xx december 20xx the declaration provides that upon winding up and dissolution of the trust the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 the declaration also provides that if the trustee determines the trust fund is too small to economically administer the trustee shall distribute the trust fund in its entirety outright and free of trust to such organizations described in sec_170 as the trustee shall determine the declaration further states that in the event that the trust does not obtain tax exempt status under sec_501 and sec_509 of the internal_revenue_code the assets of the trust shall go to the ferrin family as a contingent_remainder by letter dated january 20xx the organization was recognized by the internal_revenue_service the service as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and classified as a supporting_organization described in sec_509 the service’s determination_letter was based on the organization’s representations concerning its proposed operation and the supporting documents it submitted during the application process however the organization did not disclose during the application process that it had or intended in the future to lend virtually all of its assets to the founders members of their family and related business entities income and grants the following income and grants were reported on the organization’s forms 20xx_ sg 20xx 20xx 20xx o i o i o i o i 20xx 20xx 20xx 20xx income_interest contributions total grants co-6 co-7 co-4 co-2 co-7 coo-8 co-3 form 886-arev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20xx december 20xx co-10 co-11 co-13 co-12 co-14 co-15 co-16 total it is noted that no grants were made to the primary charity during any of these years balance_sheet end of year the following are the organization’s assets per its forms 20xx 20xx 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure cash other notes and loans receivable loans the organization made loans to the founders their family and or related business entities from inception through the time of examination the organization’s forms reported all the loans per the forms the organization made the following six loans all of which are evidenced by promissory notes a loan dated 4-2-xx to fdn-1 and fdn-2 trustees of the co-17 in the amount of dollar_figuredollar_figure this note was secured_by land and filed with co-18 in state the terms called for monthly interest payments of dollar_figuredollar_figure commencing 5-2-xx and on the day of each month thereafter until april 20xx at which time all unpaid principal and interest is to be paid in full the interest rate was the prime rate of interest the prime rate was dollar_figure at the time the loan was made this loan was paid off prior to 20xx a loan dated 5-8-xx to ra-1 in the amount of dollar_figuredollar_figure pincite interest this loan was due 19xx and was secured_by his 19xx jeep cherokee at the time the loan was made the prime rate was the loan was paid off in 20xx ra-1 is fdn-1’s brother a loan dated 10-18-xx to ra-2 and ra-3 in the amount of dollar_figuredollar_figure pincite interest monthly form 886-a crev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items year petriod ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20xx december 20xx principal and interest of dollar_figuredollar_figure were to be made commencing 11-1-xx and on the first day of the month until paid in full for a term of approximately years the loan was secured_by land and filed in city state the prime rate when the loan was made was the loan was paid off in 20xx ra-2 is the fdn-1 nephew a loan dated 8-15-xx to ra-4 and ra-s in the amount of dollar_figuredollar_figure pincite interest this loan was due 9-15-xx the note was secured_by the borrowers’ 19xx audi quattro vehicle when the loan was made the prime rate was the loan was paid off prior to 20xx ra-s is the fdn-1 daughter a loan dated 12-7-xx to ra-6 and ra-7 in the amount of dollar_figuredollar_figure pincite the loan was due 12-7-20xx this loan was guaranteed by fdn-1 at the time the loan was made the prime rate was the loan was paid off in 20xx ra-6 and ra-7 are fdn-1’s parents a loan dated 12-30-xx to co-19 in the amount of dollar_figuredollar_figure pincite interest this note is secured_by a interest in co-20 a proposed ski resort the loan is due by 12-28-xx the balance at the end of 20xx was dollar_figuredollar_figure the prime rate wa sec_4 when this loan was made the organization also made the following undocumented loans which are reported on the organization’s forms a loan sometime in 19xx to co-21 co-21 in the amount of dollar_figure fdn-1 dir-1 and dir-2 are listed as the directors of co-21 these same individuals are or have been on the board_of the organization the average prime rate in 19xx was this loan was written off in 20xx according to correspondence provided by the organization dated july 20xx co-21 ceased to exist in 20xx and the investment could not be repaid a loan sometime in 20xx to fdn-1 associates in the amount of dollar_figuredollar_figure the organization’s form_990 for 20xx shows an ending balance of dollar_figuredollar_figure for this loan the average prime rate in 20xx was a loan sometime in 20xx to fdn-1 and fdn-2 in the amount of dollar_figuredollar_figure the organization also lent fdn-1 and fdn-2 another dollar_figuredollar_figure in 20xx the organization’s form_990 for 20xx shows an ending balance of dollar_figuredollar_figure for this loan of which dollar_figuredollar_figure was apparently accrued interest the average prime rate in 20xx was a loan sometime in 20xx to co-22 in the amount of dollar_figuredollar_figure which was still the amount owed at the end of 20xx according to the organization’s form_990 for 20xx co-22’ registered agent is fdn-1 a loan sometime in 20xx to ra-2 and ra-3 in the amount of dollar_figuredollar_figure this loan was paid off form 886-acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20xx december 20xx in 20xx ra-2 is the fdn-1 nephew as indicated above all of these eleven loans were made by the organization between 19xx and 20xx at least four of these loans were made prior to the service issuing the organization the january 20xx determination_letter that recognized it as an exempt_organization moreover the loans were all made to the organization’s founders members of their family and or related business entities five of the loans at issue were not memorialized in any written documentation other than the organization’s forms of those five undocumented loans three were outstanding at the end of 20xx and one was written off out of the remaining six loans that are supported by promissory notes the largest of these loans had an outstanding balance of dollar_figuredollar_figure at the end of 20xx according to the organization no payments have been made on any of these outstanding loans since december 20xx because there is no promissory note for three of the unpaid loans their maturity dates and other relevant loan factors are unknown the total of all the outstanding loans as of december 20xx is dollar_figuredollar_figure these unpaid loans were made to the founders their family and entities that they control the organization has not taken any enforcement actions with regard to these loans the only asset listed on the organization’s form_1023 application_for recognition of exemption was cash although at least four of the loans at issue were made prior to the issuance of the organization’s determination_letter the organization did not disclose any of these loans to the service moreover the organization’s form_1023 also fails to disclose the founders’ intentions of making other loans to themselves their family and related business entities minutes the organization provided the service with copies of its minutes the minutes for 20xx and 20xx state that the board reviewed the outstanding loans payment history and the financial status of the organization moreover all of the minutes indicate that they were agreed to unanimously by the board however the minutes do not tell who was present at the meetings and they are signed only by fdn-1 law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no ot exhibit org ein ein december 20xx december 20xx december 20xx shareholder or individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 as persons having a personal and private interest in the activities of an organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were form 886-acrev department of the treasury - internal_revenue_service page -6- schedule no or exhibit form_886 a name of taxpayer year period ended department of the treasury - internal_revenue_service explanation of items org ein ein december 20xx december 20xx december 20xx repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 government ’s position the sec_501 tax exempt status of org the organization should be revoked because it is not operated exclusively for tax exempt charitable purposes more than an insubstantial purpose of the organization is to serve the financial needs of its founders fdn-1 and fdn-2 the founders their family and related business entities additionally the net_earnings of the organization have inured to the benefit of these insiders fdn-1 has operated the organization for the benefit of his and his family’s personal and business interests there is no indication that the terms of the loans at issue were reviewed by anyone acting in the interests of organization there is no evidence that the organization made any attempts at collection after payments stopped on the loans by december 20xx in addition there is no evidence that the board_of directors the board attempted in any manner to ensure that the organization received repayment of the loans based on the information provided it appears that the organization entered into a business investment with co-20 that was not viable and that the organization was left with investment dollars that were then converted into the december 20xx loan to co-19 according to the organization’s power_of_attorney the investment was negatively effected after the terrorist attacks of september 20xx the organization is controlled by fdn-1 and his wife fdn-2 the form_1023 filed with the internal_revenue_service indicated that fdn-1 and fdn-2 may be disqualified persons since they may be substantial contributors as indicated by the following chart most of the assets of the organization are receivables from business interests of fdn-1 and fdn-2 and members of their family form 886-acrev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20x x december 20xx loans at issue total assets loans as a percent of assets charitable grants charitable grants as a percent of assets 20xx dollar_figure 20xx dollar_figure 20xx dollar_figure 20xx dollar_figure 20xx 20xx 20xx 20xx the organization which is controlled by fdn-1 as the trustee the trustee has been primarily operated to enable him his wife his family and their business interests to engage in financial activities beneficial to them and or entities with whom they are transacting business but detrimental to the organization while the organization has distributed dollar_figuredollar_figure to charitable organizations during the years 20xx through 20xx none of which was contributed to the primary charity listed in its declaration of trust the organization lent over dollar_figuredollar_figure of its funds to its founders their family and or to entities they control many of these loans were not repaid and the loan terms were not complied with accordingly the organization is operated for a substantial non-exempt purpose see revrul_67_5 the facts show that fdn-1 and fdn-2 their family and related business entities are able to use the organization’s funds as if the funds were their own borrowing from the organization and repaying without observing the terms of the loans accordingly the organization’s net_earnings have inured to the benefit of these insiders an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals in addition a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by lending its assets back to the founders their family and related business entities as loans that do not require payments for a substantial period of time and or loans the terms of which are not form 886-a crev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20xx december 20xx enforced the organization breached the dedication requirement and its net_earnings have inured to the benefit of these private individuals persons although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir the transfer of funds directly to an organization’s insiders and or to their businesses serves the financial interests of the insiders and or their businesses facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir even if the transaction is characterized as an investment when a charity’s investments are decided in part by the needs of private interests the charity is not operating exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir inurement can take the form of questionable transactions that have no causal relationship to the organization's exempt purposes but result in some benefit to an insider the insider is in a position to exercise control_over the organization's net_earnings as if the earnings were his her own by using the earnings at will rather than within the limitations of a fiduciary capacity in effect the insider is using the public's net_earnings for his her own benefit the organization’s net_earnings have inured to the benefit of the founders their family and related business enterprises sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to such insider persons promote private rather than charitable purposes 31_tc_1217 accordingly the organization’s status as an organization described in sec_501 should be revoked effective january 19xx because it did not operated exclusively for exempt purposes and its form_1023 omitted any information regarding the four loans made during or prior to the time its application_for exemption was pending taxpayer’s position taxpayer has indicated to the agent who conducted this examination that it is in agreement with the government’s position conclusion form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit org ein ein december 20xx december 20xx december 20xx the status of org the organization as an organization described under sec_501 should be revoked effective january 19xx because it did not operate exclusively for exempt purposes its assets have inured to and it served the private interests of its creators and other related_persons the organization transferred most of its assets to its founders fdn-1 and fdn- starting on april 19xx therefore the organization failed to operate exclusively for exempt purposes when its net_earnings inured to the benefit of these insiders beginning in 19xx in addition the organization’s operations were materially different from the representations that it made in its application_for exemption because its application omitted material facts concerning loans to its founders their family and related business entities form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december 20xx 20xx 20xx 20xx and 20xx subsequent returns are due no later than the day of the month following the close of the organization’s accounting_period returns for the periods ending december 20xx 20xx 20xx 20xx and 20xx should be sent to the following mailing address department of the treasury - internal_revenue_service form 886-a rev page -10-
